Citation Nr: 1020511	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  06-22 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for an eye disorder, 
claimed as lazy eye and double vision. 




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from March 1983 to July 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO), which, in pertinent part, denied the 
claim for service connection for an eye problem identified as 
lazy eye/double vision. 

The issue on appeal was previously before the Board in May 
2008, when it was remanded for additional development.  The 
Appeals Management Center (AMC) was instructed to obtain any 
pertinent outstanding treatment records and to schedule the 
Veteran for another VA examination to obtain a medical 
opinion that identified the nature of the Veteran's claimed 
eye disability and determined whether it was caused or 
aggravated by his service.  Following the remand, the Veteran 
did not identify any treatment records that were not already 
contained in the record.  The Veteran underwent a VA 
examination in August 2009.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directive is required.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999).
  

FINDINGS OF FACT

1.  The evidence shows that the Veteran's eye problems, a 
lazy eye and double vision, stem from congenital disorders 
that existed prior to service.

2.  During service, the Veteran underwent eye surgery that 
served to reduce the severity of the Veteran's lazy eye 
disorder; the preponderance of the evidence against is a 
finding that the pre-service lazy eye disorder was 
permanently aggravated by service.  

3.  The competent medical evidence shows that the Veteran's 
double vision has not been aggravated by his service, 
including the eye surgery. 


CONCLUSION OF LAW

The criteria for service connection for an eye disorder, 
identified as lazy eye and double vision, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009); VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the May 2005 RO decision in the matter, VA 
sent a letter to the Veteran in September 2004 that addressed 
some notice elements concerning his claim.  The letter 
informed the Veteran of what evidence is required to 
substantiate the claim, and apprised the Veteran as to his 
and VA's respective duties for obtaining evidence.  In a 
March 2006 notice letter, VA has also informed the Veteran 
how it determines the disability rating and the effective 
date for the award of benefits if service connection is to be 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the March 2006 notice was sent after the initial 
adjudication, the Board finds this error nonprejudicial to 
the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the March 
2006 letter fully complied with the requirements of 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159(b), and Dingess, and after the 
notice was provided the case was readjudicated and an April 
2010 supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the 
Veteran with medical examinations in September 2004, February 
2006 and August 2009.  The 2004 and 2006 examiners only 
identified the nature of the Veteran's eye disorders.  They 
did not determine the etiology of the diagnosed disorders.  
In the August 2009 VA examination, the examiner identified 
the nature of the Veteran's eye problems and determined they 
were congenital in nature, and that they were not aggravated 
by the Veteran's service, including a May 2004 extraocular 
muscle surgery.  The Board finds that the August 2009 
examination is adequate for adjudication purposes.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 
38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111 (West 2002).  A pre-
existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  VA bears the burden to rebut the presumption of 
aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
A finding of aggravation, however, is not conceded where the 
disability underwent no increase in severity during service 
based on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (to include congenital malformations) with no 
evidence of the pertinent antecedent active disease or injury 
during service the conclusion must be that they preexisted 
service.  

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  Service connection may still be granted, 
however, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury (see VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).

With regard to aggravation claims, it is pointed out that the 
lack of aggravation may be shown by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre- existing condition. 38 C.F.R. § 3.306.

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Thus, "a lasting worsening of the condition" - that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at 
least an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the 
other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

Here, the Veteran seeks service connection for his eye 
problems, claimed as lazy eye and double vision disorders.  
He claims that he had a pre-existing lazy eye disorder since 
childhood, but that after a May 2004 surgery to treat 
strabismus, his double vision symptoms worsened.  The Veteran 
has reported his lazy eye has been "virtually corrected" by 
the surgery, but he asserts that he continues to experience 
double vision on a more frequent basis and much longer in 
duration for each episode.  See the Veteran's July 2009 
statement in support of the case. 

A review of the Veteran's service treatment records shows 
that on an April 1982 examination, prior to entrance into 
service, the eye and ophthalmoscopic evaluations were normal 
but there was evidence of decreased visual acuity.  There was 
no mention of the Veteran's history of a lazy eye disorder 
until 1994.  The records prior to May 2004 show impressions 
of strabismus, amblyopia, intermittent diplopia, lazy eye, 
congenital exotropia, and crossed eye.  A January 2004 record 
of treatment notes that the Veteran complained of 
intermittent double vision which had become progressively 
worse over the past year and a half.  In an April 2004 
record, the Veteran was noted to have congenital exotropia 
that had "broken down" over the last two years.  

The Veteran underwent surgery in May 2004 to treat congenital 
exotropia of 40 prism diopters.  When he was seen about one 
week later that month, the service physician noted that the 
Veteran had double vision, which was getting better, with 
almost none at that time.  The report of a July 2004 
ophthalmic examination showed that double vision had resolved 
even though the Veteran still complained of intermittent 
episodes.  

In September 2004, the Veteran was afforded a VA examination 
in conjunction with his claim.  The examination report shows 
that the Veteran complained of double vision and lazy eye, 
with a greater frequency of double vision since his eye 
surgery.  After examination, the Veteran was assessed with 
significant hyperphoria with intermittent strabismus status 
post eye surgery.

Several VA treatment records between September 2004 and 
December 2005 show that the Veteran still had episodes of 
double vision.  

The Veteran underwent another VA examination in February 
2006.  In that examination report, the examiner noted that 
the Veteran reported complaints of double vision.  After 
examination, the examiner assessed the Veteran with bilateral 
strabismus and complaints of intermittent double vision.  The 
examiner noted that since the double vision is intermittent, 
no diplopic field test could be performed to determine the 
pathology of the disorder. 

In May 2008, the Board remanded this matter in order to 
obtain any outstanding medical evidence and to request a VA 
examination with opinion that would serve two purposes:  to 
clarify the diagnosis of the Veteran's eye condition(s); and 
to provide a medical opinion as to the likelihood that any 
current eye disability is related to (due to or aggravated 
by) service.

In August 2009, the Veteran was afforded another VA 
examination.  The examination report shows that the Veteran 
was diagnosed with double vision.  The examiner found that 
this was a congenital developmental disorder.  The examiner 
determined that the disorder was not caused by disease or 
injury incurred during service, or associated with the May 
2004 surgery.  The examiner concluded that the Veteran's 
double vision had not been permanently worsened beyond the 
natural progression of the underlying disease during service. 

Initially, the Board notes that the evidence of record shows 
that the Veteran had a lazy eye and double vision disorders 
prior to his entrance into service.  Although no eye or 
ophthalmoscopic abnormalities were recorded on the report of 
the Veteran's April 1982 examination prior to service, the 
Veteran has consistently reported that he had a history of 
lazy eye disorder as a child.  Moreover, several service 
treatment records from the period just prior to the May 2004 
surgery note that the Veteran's lazy eye disorder was a 
congenital developmental defect.  Similarly, the August 2009 
VA examiner found that the Veteran's double vision disorder 
was congenital in nature and that it was not caused by 
disease or injury inservice, including the May 2004 surgery.  
Since the VA examiner has indicated that the diagnosed eye 
problem was a congenital disorder not due to or aggravated by 
service, there is no evidence of a pertinent antecedent 
active disease or injury during service, and given the 
Veteran's reports, the Board can only conclude that the 
Veteran's lazy eye and double vision are congenital disorders 
that pre-existed his service.  

The remaining focus of this matter, therefore, is whether the 
pre-existing lazy eye and double vision disorders were 
aggravated during the Veteran's period of service (i.e. since 
he does not have the benefit of the presumption of 
soundness).  See 38 U.S.C.A. § 1111; see also VAOPGCPREC 82-
90. 

In addressing first the Veteran's lazy disorder, it is noted 
that a review of the record does not show that the disorder 
increased in severity during his service.  Based on the 
Veteran's most recent reports, his eye condition has been 
significantly improved since the May 2004 surgery.  In a July 
2006 statement, the Veteran stated that he had a lazy eye for 
many years, that following surgery, he has noted that "the 
lazy eye problem appears to be for the most part corrected," 
and that "[t]he end result is that I no longer suffer from 
lazy eye".   Although the service treatment records show 
that the Veteran's lazy eye disorder had broken down during 
the final years of his service and it required surgery just 
prior to his discharge, the Veteran now reports that his eye 
"may drift a bit, but certainly not like it did prior to the 
surgery."  See July 2009 statement in support of the case.   
It is also noted that the evidence of record does not show 
that the Veteran's lazy eye disorder has grown worse in 
severity since the time of separation.  See Routen, 10 Vet. 
App. at 189; Verdon, 8 Vet. App. at 538.  In short, the 
evidence of record is against a finding that a lazy eye 
disorder increased in severity during service.

Turning back to the Veteran's specific contention in this 
matter - aggravation of the pre-existing double vision - the 
remaining question is whether the medical evidence supports, 
or is at least in equipoise as to, the Veteran's assertion 
that pre-existing double vision disorder was permanently 
worsened by his service.  See 38 C.F.R. § 3.310.  Here, the 
weight of the medical evidence is against such a finding.  

The August 2009 VA examiner found that the Veteran's double 
vision disorder was a congenital disorder that was less 
likely than not permanently worsened beyond the natural 
progression of the underlying disease during service.  The 
Board finds it pertinent that there is no other medical 
opinion to the contrary. 

The Board has considered the Veteran's own assertion that his 
double vision was aggravated by the May 2004 surgery.  The 
Board finds that the Veteran's assertions regarding medical 
diagnoses and opinions as to etiology of medical conditions 
are afforded little probative weight in the absence of 
evidence that the Veteran has medical training that can 
provide the expertise to render opinions about medical 
matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  
Where the determinative issue involves a medical opinion, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical etiology do 
not constitute competent medical evidence.  See Espiritu, 2 
Vet. App. at 494-95.  Moreover, the record does contain 
medical evidence that weigh heavily against the Veteran's 
claim.  Specifically, this medical evidence is found in the 
August 2009 VA examiner opinion that the Veteran's double 
vision was not aggravated by his service. 

In sum, the evidence of record shows that the Veteran's lazy 
eye and double vision disorders existed prior to his service, 
and that the preponderance of the evidence is against finding 
that either disorder was aggravated by service.  As noted 
above, the Veteran' lazy eye disorder has significantly 
improved after the May 2004 surgery and the August 2009 VA 
examiner found that the Veteran's double vision disorder had 
not worsened beyond the natural progression of the underlying 
disease.  The Board finds that the preponderance of the 
evidence is against an award of service.   The benefit-of-
the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  The claim must be denied.  


ORDER

Entitlement to service connection for an eye disorder 
identified as lazy eye and double vision is denied. 



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


